Citation Nr: 1027538	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  04-16 212	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is the surviving spouse of a veteran who had active 
service from January to September 1978.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision by the Cleveland, Ohio RO.  In October 2009, 
a Travel Board hearing was held before the undersigned. A 
transcript of the hearing is associated with the Veteran's claims 
files.

In the January 2003 decision, the RO also denied Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  Because 
the decision below grants service connection for the cause of the 
veteran's death, which is one basis for establishing entitlement 
to DIC, the matter of entitlement to DIC under the alternate 
basis of Section 1318 is moot, and will not be addressed.


FINDINGS OF FACT

1.  The veteran died in May 2002; the immediate cause of death 
was narcotic-induced respiratory insufficiency.  

2.  At the time of his death, the Veteran was service-connected 
for schizophrenia, rated 100 percent disabling since October 6, 
1997, and he had been found to be incompetent for VA purposes 
since September 29, 2000.

3.  It is reasonably shown that the Veteran's service-connected 
schizophrenia contributed to the narcotic overdose that caused 
his death.





CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  Inasmuch as this decision grants the appellant's 
claim, there is no reason to belabor the impact of the VCAA on 
this matter.

B. Factual Background and Analysis

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a service-connected disability 
was the principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death, the service-connected disability must 
be one of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; rather, 
it must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

At the time of his death, the Veteran was receiving disability 
compensation at the 100 percent rate for schizophrenia.  He had 
been found to be incompetent for VA purposes since September 29, 
2000.  The findings of incompetency and the need for aid and 
attendance were based largely on a January 2000 VA examination 
report which noted chronic hallucinations and paranoia, among 
other findings.  

The Veteran's death certificate shows that the immediate cause of 
death was narcotic-induced respiratory insufficiency.  The final 
hospitalization records show that the Veteran had been found in 
arrest by his wife that morning in their residence, and he 
arrived unresponsive at the hospital.  Past medical history taken 
at the hospital noted drug use and methadone as a medicine.  

The death certificate indicates that no autopsy was performed and 
that the cause of death was natural.  VA treatment records dated 
in March 2002, less than two months before his death, show that 
the Veteran's active medications included clonazepam, diazepam, 
oxycodone, and quetiapine fumarate and additional medications 
listed included metoprolol, gemfibrozil, etodolac, diltiazem, 
ASA, and docusate.

The appellant contends that service connection for the cause of 
the Veteran's death is warranted because his service-connected 
schizophrenia led to the narcotic overdose that caused the 
respiratory insufficiency that was listed as the immediate cause 
of death on the Veteran's death certificate.  She suggests he was 
using Methadone to try to get away from an addiction his body had 
formed to pain medication prescribed by VA and that there was no 
willful misconduct because his mental illness prevented him from 
realizing that his actions were wrong with regard to any illicit 
drug use.  The pertinent VA regulation, 38 C.F.R. § 3.301(c)(3), 
provides that "where the use of drugs or addiction thereto 
results from a service-connected disability, it will not be 
considered of misconduct origin."

The Board finds an approximate balance of positive and negative 
evidence with respect to the question whether the Veteran's 
service-connected schizophrenia contributed to the overdose that 
caused his death.  The sole medical opinion on this question is a 
February 2010 VA medical opinion which states:  "it would appear 
that it is as likely as not that [the Veteran's] schizophrenia 
did contribute to his overdose."  The physician noted that "the 
Veteran was severely ill and likely experienced difficulties with 
his routine activities of daily living, including, on occasion, 
having difficulty taking his medications as prescribed."  In 
addition, the physician noted that "the current state of medical 
knowledge tells us that there is and [sic] increased incidence of 
substance abuse in persons with schizophrenia when compared to 
the normal population." 

Resolving all reasonable doubt in the appellant's favor, the 
Board finds that the evidence reasonably establishes that the 
Veteran's 100 percent compensable schizophrenia contributed to 
his fatal overdose.  Consequently, service connection for the 
cause of the Veteran's death is warranted; entitlement to DIC 
benefits is established.


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


